This decision of the New Mexico Court of Appeals was not selected for publication in
the New Mexico Appellate Reports. Refer to Rule 12-405 NMRA for restrictions on the
citation of unpublished decisions. Electronic decisions may contain computer-
generated errors or other deviations from the official version filed by the Court of
Appeals.

          IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

No. A-1-CA-40058

LLAVE ENTERPRISES, INC.,

      Plaintiff-Appellant,

v.

ERIK LOHMEIER, ELIZABETH
LOHMEIER, and PIXEL WOLF
STRATEGIES, LLC,

      Defendants-Appellees.

APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
Victor S. Lopez, District Judge

Jackson Loman Stanford Downey & Stevens-Block, P.C.
J. Douglas Foster
Albuquerque, NM

for Appellant

Erik Lohmeier
Elizabeth Lohmeier
Pixel Wolf Strategies, LLC

Pro Se Appellees

                              MEMORANDUM OPINION

BOGARDUS, Judge.

{1}    Summary reversal was proposed for the reasons stated in the notice of proposed
summary disposition. No memorandum opposing summary reversal has been filed, and
the time for doing so has expired. REVERSED.

{2}   IT IS SO ORDERED.
KRISTINA BOGARDUS, Judge

WE CONCUR:

JACQUELINE R. MEDINA, Judge

ZACHARY A. IVES, Judge